Case 10-50091          Doc 1087       Filed 08/04/20     Entered 08/04/20 09:13:26           Page 1 of
                                                10



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
____________________________________
                                     )
IN RE:                               )  CHAPTER 7
                                     )
       HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                        Debtor       )
____________________________________)   AUGUST 4, 2020

        DEBTOR’S AMENDED MOTION TO REMOVE CHAPTER 7 BANKRUPTCY
                               TRUSTEE

   TO THE HONORABLE JULIE A. MANNING, Chief Bankruptcy Judge:

   Now comes Harold E. Cole, the Debtor in the above-captioned matter (the “Debtor”), by and

through his undersigned counsel, and respectfully moves the Court to enter an Order removing

Kara S. Rescia, Esq., Chapter 7 Trustee of the Bankruptcy Estate of Harold E. Cole (the

“Trustee”) pursuant to 11 U.S.C. § 324 and respectfully requests that a new Trustee be assigned

pursuant to 11 U.S.C. § 703.

   I.        LEGAL STANDARD

          As this Court is aware, the standard for the grant or denial for the removal of a Chapter 7

Bankruptcy Trustee is well-settled in this District and the Second Circuit Court of Appeals. See

e.g. In Re Lundborg, 110 B.R. 106, 108 (1990), where the Court defined the applicable standard:

“Code § 324(a) provides that “‘[t]he court, after notice and a hearing, may remove a trustee ... for

cause.’ Cause, which is not defined by the Code, must be determined by courts on an ad hoc

basis.”

          “Cause has been found to exist, inter alia, where the trustee is not disinterested . . . and

where the trustee fails to perform his or her duties . . . or unreasonably delays in the performance

of those duties” (citations omitted) Id. “In general, a party seeking the removal of a trustee must
Case 10-50091         Doc 1087      Filed 08/04/20     Entered 08/04/20 09:13:26         Page 2 of
                                              10



prove that there has been some actual injury or fraud” (citations omitted). “A trustee should not

be removed for mistakes in judgment where that judgment was discretionary and reasonable

under the circumstances . . . and courts should consider the best interests of the estate, rather than

those of a single movant-creditor, when determining whether to remove a trustee” (citations

omitted) Id.

   II.      ARGUMENT

         When the Court applies the above-referenced standard to the facts in the instant case, it

becomes clear that the Chapter 7 Bankruptcy Trustee should be removed.

         On January 15, 2010, the Debtor filed a voluntary petition for relief under Chapter 11 of

the United States Bankruptcy Code. On February 5, 2015, the case was converted to Chapter 7

and Kara S. Rescia was duly appointed the Chapter 7 Trustee and is currently serving in that

capacity. The following is an illustrative, but not exclusive, list of actions taken or not taken by

the Chapter 7 Bankruptcy Trustee which would warrant her immediate removal.

         1. The Chapter 7 Bankruptcy Trustee took possession of $1,000.00, which the Debtor

later learned was included on his Schedule C – Property Listed as Exempt, closing the Debtor’s

checking account and impairing his ability to operate his business and support himself.

         2. During the course of the Chapter 7 proceeding, the Trustee sold real estate known as

35 Joshua Hill Road, Woodbury, Connecticut substantially below the market price and

potentially without proper advertising, thereby damaging and injuring the Debtor.

         3. The Trustee failed to provide requested information regarding the sale of the real

estate that would have made it possible for the Debtor to solicit other buyers.




                                                  2
Case 10-50091         Doc 1087     Filed 08/04/20      Entered 08/04/20 09:13:26       Page 3 of
                                             10



       4. The realtor selected by the Trustee failed to provide requested information regarding

the sale of the real estate when the Debtor’s daughter called to request it that would have made it

possible for the Debtor to solicit other buyers.

       5. The Trustee sold real estate known as 35 Joshua Hill Road, Woodbury, Connecticut

without safeguarding business inventory and equipment of Debtor’s business property, known as

the RAMASE property, located thereon. As a result, the Debtor suffered significant financial

damages and losses.

       6. The Trustee appears to have relied on information regarding value of the RAMASE

inventory in subsequent filings, that appears to have been provided by the Hamilton Group

despite the in court testimony of Mike Knudsen from the Hamilton Group that they did not have

any experience valuing antique building materials.

       7. As Trustee appeared unwilling to secure the RAMASE assets, Debtor had to negotiate

an arrangement to have certain assets moved after which:

       a. Trustee would only allow them to be moved to the adjoining lot;

       b. Trustee would not allow Debtor to sell any of the inventory even with 100% of the

proceeds coming to the Bankruptcy estate;

       c. Trustee did nothing to safeguard or preserve said assets.

       8. Trustee took possession of exempt assets in the form of instruments necessary for

Debtor’s occupation. Trustee failed to safeguard those assets

       9. The Trustee employed Hamilton Group to liquidate the Debtor’s entire antiques

inventory.

       10. Trustee chose an “expert” with substantially less experience that those provided by

Debtor.




                                                   3
Case 10-50091         Doc 1087      Filed 08/04/20    Entered 08/04/20 09:13:26         Page 4 of
                                              10



        11. Trustee relied on an appraisal by individuals who did not have the necessary

knowledge to do the appraisal despite the following information provided to the Trustee by the

Debtor:

        a. Appraisal of sample items by Thomas Schwenke – Woodbury Auctions;

        b. Skinner representative’s assessment of a sample of 24-36 items found his estimates

consistently higher than Glass’s some 50% higher, some by a factor of 5 or 10 or more;

        12. Hamilton Group took items not part of the bankruptcy estate. Even after notice, they

sold these items.

        13. Trustee used these vendors again despite unprofessional behavior exhibited during

the first sale including but not limited to:

        a. substantially exceeding their fee estimate and industry standard negatively impacting

the Bankruptcy Estate;

        b. printing a catalog that had no spaces between words, inaccurate descriptions including

misrepresentation of age and photos taken on a wrinkled sheet when vendors recommended by

Debtor run with professional part color catalogs with accurate descriptions by industry experts ;

        c. having little to no online sales experience;

        d. the auctioneer entering into a derogatory monologue about one of the Lombard

stand(s), one of the more important pieces in the sale, discouraging bidder interest;

        e. selling in one sale what should have been broken up into two to three sales by a

gallery of their level (only the very top galleries with huge followings do this successfully);

        f. refusing to use pre-auctions estimates provided by Debtor and his business partner,

Bettina Kranin;




                                                  4
Case 10-50091       Doc 1087      Filed 08/04/20     Entered 08/04/20 09:13:26         Page 5 of
                                            10



       g. ignoring Debtor’s concern that auction buyers tend to pay what they are told

something is worth, so it is very important to present accurate market value estimates. After the

first sale Debtor provided an example of the outcome of three items appraised by the Hamilton

Group at $1,400.00, sold by them for $1,650 to the Debtor who sold them the next day to another

dealer for $12,500.00, nearly 10 times what the Hamilton Group represented as market value;

       h. the Hamilton Group asking that estate pay experts to overcome their lack of

experience with duck decoys even though they appraised ducks in the first sale;

       i. the Hamilton Group ignoring price tags on the inventory they were selling despite

Debtor’s sixty plus years of experience.

       14. On or about January 9, 2017, after triple checking the amount needed, Debtor’s

daughter obtained a lending commitment from Sachem Capital Partners for the $180,000.00 that

the Trustee represented was needed to close the Chapter 7. Debtor’s daughter also obtained a

lending commitment from Sachem Capital Partners for funds needed to bring property tax

current and pay all lien holders. To facilitate closing, Debtor’s daughter requested a Court

approved statement of what was due from the Trustee to assure the properties would transfer to

lender simultaneous to closing. After receiving the Commitment Letter, the Trustee increased

the settlement amount by $40,000.00. When for months the Trustee refused to provide a Court

approved final statement, her increase of $40,000.00 plus the increase in taxes due and the

interest lending needs exceeded collateral and the lender was forced to withdraw their

commitment.

       15. Throughout the Chapter 7, Trustee has refused to provide detailed and accurate

financial statements of the bankruptcy estate. Debtor has received one incomplete statement that

did not add correctly and one marked up in a sloppy manner.




                                                5
Case 10-50091        Doc 1087      Filed 08/04/20     Entered 08/04/20 09:13:26         Page 6 of
                                             10



       16.     Had Trustee worked with the Debtor to select an appropriate expert to liquidate

his assets including but not limited to Bruce Gamage or Julia’s, investigated Debtor’s concerns

about a lack of advertising of his real estate, safeguarded the assets of Debtor’s business

RAMASE or worked with Debtor to secure the Sachem lending Chapter 7 could have been

closed prior to the end of 2015 and Debtor would have been assured an excess estate.

       17.     Debtor respectfully submits the aforementioned actions have greatly prolonged

his Chapter 7 and caused severe negative financial impact to Debtor and severe emotional pain

and suffering to Debtor, his business partner and his daughter.

       WHEREFORE, Applicant prays that Kara S. Rescia, Esq. be removed as Trustee of the

Bankruptcy Estate of Harold E. Cole and a new Trustee be appointed.


                                                      Harold E. Cole



                                              By:       /s/ Neal P. Rogan
                                                      Neal P. Rogan (ct13602)
                                                      Law Offices of Neal Rogan, LLC
                                                      315 Post Road West
                                                      Westport, CT 06880
                                                      (t) (203) 341-8783
                                                      (f) (203) 341-8560 fax
                                                      neal@nealrogan.com




                                                 6
Case 10-50091        Doc 1087     Filed 08/04/20     Entered 08/04/20 09:13:26        Page 7 of
                                            10



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION

______________________________
IN RE:                         )                     CHAPTER 7
                               )
HAROLD E. COLE                 )                     CASE NO: 10-50091 (JAM)
            Debtor             )
______________________________)                      AUGUST 4, 2020

            PROPOSED ORDER AUTHORIZING REMOVAL OF TRUSTEE

       CAME ON FOR CONSIDERATION the motion of Harold E. Cole, Debtor in the

above-captioned case, seeking relief by the removal of the Kara S. Rescia, Esq. as Trustee of his

Bankruptcy Estate.

       ORDERED, that Kara S. Rescia, Esq. be removed as the Trustee of the Bankruptcy

Estate of Harold E. Cole for cause pursuant to 11 U.S.C. Section 324.

       ORDERED, that the Bankruptcy Estate of Harold E. Cole be referred to the U.S. Trustee

to appoint an interim Trustee to manage the estate until a permanent Trustee can be assigned or

to serve as Trustee in this case pursuant to 11 U.S.C. Section 703.


                                                     Harold E. Cole



                                             By:       /s/ Neal P. Rogan
                                                     Neal P. Rogan (ct13602)
                                                     Law Offices of Neal Rogan, LLC
                                                     315 Post Road West
                                                     Westport, CT 06880
                                                     (t) (203) 341-8783
                                                     (f) (203) 341-8560 fax
                                                     neal@nealrogan.com




                                                7
Case 10-50091       Doc 1087      Filed 08/04/20    Entered 08/04/20 09:13:26        Page 8 of
                                            10



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
____________________________________
                                     )
IN RE:                               )  CHAPTER 7
                                     )
       HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                        Debtor       )
____________________________________)   AUGUST 4, 2020

                 NOTICE OF CONTESTED MATTER RESPONSE DATE

        Harold E. Cole, the Movant, has filed Debtor’s Amended Motion to Remove Chapter 7

Bankruptcy Trustee with the United States Bankruptcy Court for the District of Connecticut.

Notice is hereby given that any response to the Contested Matter must be filed with the Court no

later than August 25, 2020 in accordance with Federal Rules of Bankruptcy Procedure 2002(a)

and 9014. In the absence of a timely filed response, the proposed order in the Contested Matter

may enter without further notice and hearing, see, 11 U.S.C. § 102(1).


Date: August 4, 2020                                       By: Harold E. Cole




                                                8
Case 10-50091       Doc 1087      Filed 08/04/20   Entered 08/04/20 09:13:26       Page 9 of
                                            10




                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                           BRIDGEPORT DIVISION
____________________________________
IN RE:                               )  CHAPTER 7
                                     )
       HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                        Debtor       )
____________________________________)   AUGUST 4, 2020

                                CERTIFICATE OF SERVICE

        In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure 2002 and 7004, the undersigned hereby certifies that on August 4, 2020, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system and by first class mail on the parties listed below.

   1. Documents Served:

       a. Debtor’s Amended Motion to Remove Chapter 7 Bankruptcy Trustee;

       b. Proposed Order

       c. Notice of Contested Matter

   2. Parties Electronically Served:

Kara S. Rescia, Esq.                               John A. Lovetere
Paige Vaillancourt, Esq.                           Executor of the Estate of Nancy Lovetere
Rescia Law, P.C.                                   Denise M. Cloutier, Esq.
5104A Bigelow Commons                              William C. Franklin, Esq.
Enfield, CT 06082                                  Thomas W. Mott, Esq.
                                                   Cramer & Anderson, LP
                                                   P.O. Box 278
Office of the United States Trustee                Litchfield, CT 06759-0278
Giaimo Federal Building
150 Court Street                                   United States Internal Revenue Service
Room 302                                           Christine Sciarrino
New Haven, CT 06510                                Assistant United States Attorney
                                                   U.S. Attorney’s Office
Art Pappas                                         915 Lafayette Boulevard
P.O. Box 335                                       Room 309
Woodbury, CT 06798                                 Bridgeport, CT 06604




                                               9
Case 10-50091      Doc 1087     Filed 08/04/20     Entered 08/04/20 09:13:26          Page 10 of
                                           10



Counsel to Susan Balutis                              Counsel to Maryellen & Roger Simon
David M. S. Shaiken, Esq.                             Daniel C. Burns, Esq.
Shipman, Shaiken & Schwefel, LLC                      Berdon, Young & Margolis, P.C.
433 South Main Street                                 132 Temple Street
Suite 319                                             New Haven, CT 06510
West Hartford, CT 06110
david@shipmanlawct.com

Counsel to Donna Lee Hamilton                               Hunt Liebert Jackson, P.C.
Lorrain & Patricia Stauble                                  Linda St. Pierre, Esq.
Douglas M. Evans, Esq.                                      50 Weston Street
Kroll, McNamara, Evans & Delehanty, LLP                     Hartford, CT 06120
65 Memorial Road
Suite 300
West Hartford, CT 06107
bankr@kmelaw.com

Counsel to Henry Hart
Anita C. DiGioia, Esq.
acd@digiolaw.com

Gregg D. Adler, Esq.
Livingston, Adler, Pilda, Meiklejohnn & Kelly, P.C.         HSBS Bank, USA NA
557 Prospect Avenue                                         Tracy F. Allen, Esq.
Hartford, CT 06105-2922                                     bkeef@bmpc-law.com

State of Connecticut Department of Revenue Services         Counsel to BTJ, Inc.
Maria A. Santos                                             Douglas J. Lewis, Esq.
Assistant Attorney General                                  Lewisdouglas74@yahoo.com
P.O. Box 120
55 Elm Street, 4th Floor                                    Counsel to Robert Lord
Hartford, CT 06141-0120                                     Ellery E. Plotkin, Esq.
Maria.santos@ct.gov                                         eplotkinjd@aol.com

Counsel to US Bank Trust, NA
Stephanie Emma Babin, Esq.
sbabin@sassoncymrot.com
Aaron A. Fredericks, Esq.
afrederics@sassooneymrot.com




/s/ Neal P. Rogan
Neal P. Rogan, Esq.




                                              10
